Name: 2007/669/EC: Commission Decision of 15 October 2007 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of Adoxophyes orana granulovirus , amisulbrom, emamectin, pyridalil and Spodoptera littoralis nucleopolyhedrovirus in Annex I to Council Directive 91/414/EEC (notified under document number C(2007) 4647) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural policy;  health;  deterioration of the environment;  means of agricultural production
 Date Published: 2007-10-18

 18.10.2007 EN Official Journal of the European Union L 274/15 COMMISSION DECISION of 15 October 2007 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of Adoxophyes orana granulovirus, amisulbrom, emamectin, pyridalil and Spodoptera littoralis nucleopolyhedrovirus in Annex I to Council Directive 91/414/EEC (notified under document number C(2007) 4647) (Text with EEA relevance) (2007/669/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection on the market (1), and in particular Article 6(3) thereof, Whereas: (1) Directive 91/414/EEC provides for the development of a Community list of active substances authorised for incorporation in plant protection products. (2) A dossier for the active substance Adoxophyes orana granulovirus was submitted by Andermatt Biocontrol GmbH to the authorities of Germany on 29 November 2004 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For amisulbrom a dossier was submitted by Nissan Chemical Europe S.A.R.L. to the authorities of the United Kingdom on 24 March 2006 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For emamectin a dossier was submitted by Syngenta Ltd. to the authorities of the Netherlands on 23 June 2006 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For pyridalil a dossier was submitted by Sumitomo Chemical Agro Europe SAS to the authorities of the Netherlands on 28 March 2006 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For Spodoptera littoralis nucleopolyhedrovirus a dossier was submitted by Andermatt Biocontrol GmbH to the authorities of Estonia on 2 January 2007 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. (3) The authorities of Germany, the United Kingdom, the Netherlands and Estonia have indicated to the Commission that, on preliminary examination, the dossiers for the active substances concerned appear to satisfy the data and information requirements set out in Annex II to Directive 91/414/EEC. The dossiers submitted appear also to satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance concerned. In accordance with Article 6(2) of Directive 91/414/EEC, the dossiers were subsequently forwarded by the applicant to the Commission and other Member States, and were referred to the Standing Committee on the Food Chain and Animal Health. (4) By this Decision it should be formally confirmed at Community level that the dossiers are considered as satisfying in principle the data and information requirements set out in Annex II and, for at least one plant protection product containing the active substance concerned, the requirements set out in Annex III to Directive 91/414/EEC. (5) This Decision should not prejudice the right of the Commission to request the applicant to submit further data or information in order to clarify certain points in the dossier. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 6(4) of Directive 91/414/EEC, the dossiers concerning the active substances identified in the Annex to this Decision, which were submitted to the Commission and the Member States with a view to obtaining the inclusion of those substances in Annex I to that Directive, satisfy in principle the data and information requirements set out in Annex II to that Directive. The dossiers also satisfy the data and information requirements set out in Annex III to that Directive in respect of one plant protection product containing the active substance, taking into account the uses proposed. Article 2 The rapporteur Member States shall pursue the detailed examination for the dossiers referred to in Article 1 and shall communicate to the Commission the conclusions of their examination accompanied by a recommendation on the inclusion or non-inclusion in Annex I to Directive 91/414/EEC of the active substances referred to in Article 1 and any conditions for those inclusions as soon as possible and at the latest within a period of one year from the date of publication of this Decision in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/52/EC (OJ L 214, 17.8.2007, p. 3). ANNEX ACTIVE SUBSTANCE CONCERNED BY THIS DECISION Common Name, CIPAC Identification Number Applicant Date of application Rapporteur Member State Adoxophyes orana granulovirus CIPAC-No.: Not applicable Andermatt Biocontrol GmbH 29 November 2004 DE Amisulbrom CIPAC-No.: 789 Nissan Chemical Europe S.A.R.L. 24 March 2006 UK Emamectin CIPAC-No.: 791 Syngenta Ltd. 23 June 2006 NL Pyridalil CIPAC-No.: 792 Sumitomo Chemical Agro Europe SAS 28 March 2006 NL Spodoptera littoralis nucleopolyhedrovirus CIPAC-No.: Not applicable Andermatt Biocontrol GmbH 2 January 2007 EE